Citation Nr: 0917443	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
October 1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In March 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board. A transcript of the proceeding is of record. The 
Board previously remanded this case in May 2005, and again in 
January 2006.


FINDING OF FACT

The Veteran does not have schizophrenia or another current 
psychiatric disorder that was incurred or aggravated during 
his military service, nor did such a disorder initially 
manifest within one-year of separation from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
schizophrenia are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from September 2002 through January 
2006. The June 2003 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). While there is no indication of 
notification concerning both the disability rating and 
effective date elements of a pending claim for benefits 
consistent with the holding in the Dingess/Hartman decision, 
as the underlying claim for service connection is being 
denied on the merits, the absence of notice on this subject 
has had no prejudicial effect upon adjudicating the appeal. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced).

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter met this standard in that it 
preceded issuance of the November 2002 rating decision on 
appeal. Meanwhile, the June 2005 and January 2006 notice 
letters did not comport with this requirement. However, the 
Veteran has had an opportunity to respond to the relevant 
VCAA notice correspondence in advance of the most recent 
February 2009 Supplemental SOC (SSOC) readjudicating his 
claim. During this timeframe the Veteran underwent VA 
examination to determine the likely etiology of his claimed 
disability. There is no indication of any further available 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).                

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, service treatment records (STRs), 
service personnel records, records pertaining to Social 
Security Administration (SSA) disability benefits, and 
private treatment records.                 The Veteran has 
undergone a July 2005 VA examination. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). While he did not report for a 
scheduled August 2008 re-examination, the examining 
psychologist nonetheless provided an extensive clinical 
summary and medical opinion based upon review of the claims 
file. In subsequent correspondence, the Veteran has 
acknowledged that he was unable to attend the examination, 
and did not request for it to be rescheduled. In support of 
his claim, the Veteran has provided additional records from 
private treatment providers, and several personal statements. 
He also testified during a March 2005 videoconference hearing 
before the undersigned. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

The Veteran alleges that he initially developed psychiatric 
symptoms of or similar to schizophrenia upon recovering from 
an acute episode of high fever and pneumonia during service. 
The competent and probative evidence on the balance 
establishes that a current claimed psychiatric disorder is 
unrelated to this event or any other incident of service, and 
hence the claim on appeal is being denied.  

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).


The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as psychiatric disorder where 
involving a psychosis, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. See also 38 C.F.R. § 3.384 (defining the term 
of psychosis for VA compensation purposes)

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b). 

At the outset, the Board observes that an August 2008 VA 
Compensation and Pension examination was scheduled in 
accordance with the Board's prior remand directive, and that 
the Veteran did not report. He has since acknowledged he did 
not attend, and did not request for the examination to be 
rescheduled. In accordance with applicable procedures then 
the Board will consider this claim on the merits based on the 
evidence that is already of record. See 38 C.F.R. § 3.655(b). 

Review of service treatment history indicates that in 
December 1973, the Veteran sought treatment for symptoms of a 
cough, headache and sinus congestion. He was seen four days 
later for chest congestion and difficulty breathing. He was 
then admitted to the Naval Hospital in Great Lakes, Illinois 
with a presenting diagnosis of pneumonia. The evaluation 
report states that the Veteran was well up until two weeks 
prior to admission when he developed a productive cough, low 
grade fever, weakness, and malaise, and he later developed a 
temperature to 104 degrees and right pleuritic chest pain. 
Following a two-week hospitalization course it was determined 
that the Veteran had a viral illness with subsequent 
infection of pneumonia, which had gradually cleared. The 
discharge diagnosis was pneumonia, right lower lobe, etiology 
undetermined, which did not exist prior to service.               
A follow-up evaluation in January 1974 states that the 
Veteran had been asymptomatic since his discharge for 
pneumonia, and the lungs were clear on examination. 

In June 1974 while stationed on the U.S.S. Nashville the 
Veteran underwent a mental health evaluation reporting having 
had physical aches and emotional problems, including 
depressed mood and unhappiness with his occupational duties. 
He did not express an interest in leaving the Navy although 
he did request the opportunity to have "shore duty." The 
impression was situational anxiety, moderate to severe. A 
neuropsychiatric consultation was recommended. The Veteran 
underwent a more in-depth psychiatric evaluation the 
following month. The specific development measures in this 
case by the RO (through the AMC) to obtain a copy of this 
evaluation report have not been successful, including most 
recently in a September 2008 records inquiry to the National 
Personnel Records Center (NPRC) which yielded a negative 
response as to the availability of documentation.

An April 1975 treatment record indicates that the Veteran 
continued to have insomnia and also had difficulty awakening. 
The treatment provider's initial impression was of immature 
personality with mild depression, and he prescribed a 
psychotropic medication. A follow-up report four days later 
notes that the Veteran had beneficial results and was 
sleeping well. 

The service personnel file shows that on various instances 
the Veteran received a commanding officer's non-judicial 
punishment. In October 1975 he received a non-judicial 
punishment because of what was found to be an unauthorized 
absence from the ship on which he was stationed. Later that 
month he underwent a general discharge under honorable 
conditions.


Medical records received in connection with a prior claim for 
nonservice-connected pension benefits, include a June 1993 
report from a substance abuse treatment clinic which 
indicated the Veteran presented with a flat affect and 
depressed mood. The therapist's diagnosis was alcohol 
dependence and hallucinogen dependence. On an October 1993 
assessment the Veteran continued to report alcohol, marijuana 
and hallucinogen addictions all in full remission, as he 
stated his last use of substances was in January of that 
year. 

The June 1993 psychiatric evaluation completed at a local 
community health facility indicated that the Veteran reported 
a history of maladaptation. He stated that while in the Navy 
he sought psychiatric assistance at a time when undergoing a 
divorce. He indicated he had been a heavy drinker until 1987, 
and then avoided alcohol up until a brief relapse in 1993. On 
a mental status evaluation the Veteran demonstrated a flat 
affect. Although he reported depression symptoms these 
appeared more like anxiety, with obsessional paranoid 
thinking. He denied hallucinations, but described having some 
patterns of thought which the psychiatrist associated with 
delusional thinking. The diagnosis was chronic 
undifferentiated schizophrenia. A Global Assessment of 
Functioning (GAF) score was assigned of 35 to 40. The 
psychiatrist indicated that he had left out mention of 
alcoholism and substance abuse, as these were considered to 
have been to a significant extent in the past, and not the 
primary diagnosis. 

The Veteran underwent a July 1994 VA examination for mental 
disorders, during which there was no observed evidence of 
psychomotor retardation or agitation, unusual speech, or 
psychotic process. The Veteran denied any auditory, visual, 
or tactile hallucinations. There was no evidence of thought 
broadcasting or delusions. There were instances of depressed 
mood and sleep difficulties. The diagnosis was depressive 
disorder, not otherwise specified; and history of 
psychoactive substance abuse, mixed (alcohol dependency, and 
recreational drugs, in remission). 

A November 1998 administrative decision from the Social 
Security Administration provides that the Veteran was found 
disabled due to a primary diagnosis of paranoid 
schizophrenia, and secondary diagnosis of substance abuse, in 
remission, effective from February 28, 1997. There are 
various supporting medical records concerning treatment for 
psychiatric symptoms. A September 1998 report from the State 
of Michigan Disability Determination Service indicates a 
diagnosis of paranoid schizophrenia in partial remission. 

The Veteran underwent in May 2000 a one-month inpatient 
treatment program at a VA medical facility for alcohol 
dependence.

In furtherance of the present claim for service connection 
for a psychiatric disorder, the Veteran has provided a March 
2002 statement from a psychologist at the Grand Rapids, 
Michigan Vet Center which noted the Veteran's reported 
history that during service he was hospitalized with an 
extremely high fever during basic training at Great Lakes 
Naval Station, and that it took several days to get the fever 
under control. The Veteran stated that since that event he 
had experienced hallucinations continuously in the form of 
accusatory voices, and according to the psychologist had 
exhibited persecutory delusions. The VA psychologist opined 
that the high fever the Veteran experienced while in service 
caused him to develop these hallucinations and delusions. The 
psychologist further noted that upon questioning about other 
possible etiologies, the Veteran denied ever experiencing a 
head injury prior to the onset of his auditory 
hallucinations, and also denied using marijuana or alcohol on 
more than a few occasions before his service. As a result, 
his psychosis did not seem to be related to head injury or 
substance abuse. According to the psychologist, given the 
Veteran's self-report and denial of other possible causes, 
the most likely proximal cause of psychosis was the stress 
associated with being so seriously ill while at Great Lakes 
Naval Station. The psychologist diagnosed schizophrenia, 
paranoid type, continuous, and assigned a GAF score of 27.

The report of a July 2005 VA psychiatric examination 
indicates the Veteran's reported history of development 
auditory hallucinations and depressive symptoms after an 
episode of pneumonia and a high fever during service. There 
was a history of substance abuse including hospitalization in 
2000 for a diagnosis of alcohol dependence. He continued to 
use alcohol to some extent and did not use any form of 
illegal drugs. On mental status evaluation he complained of 
auditory hallucinations, but had a clear sensorium. There was 
no evidence of any cognitive deficits or memory impairment, 
and speech was within normal limits. There was some presence 
of a thought disorder of auditory hallucinations, but the 
Veteran had insight into this condition.

The examiner's impression was that the Veteran had evidence 
of psychosis, and that his differential diagnosis included 
alcoholic hallucinations. The psychiatrist observed that 
while the Veteran considered his symptoms to have started in 
service, other evidence suggested there was alcoholic 
hallucinosis as suggested by a strong history of substance 
abuse. The examiner further stated that psychological testing 
might be useful to help confirm the evidence of the alcoholic 
hallucinosis as opposed to a psychotic disorder not otherwise 
specified (NOS). According to the psychiatrist, the Veteran 
did not meet the criteria for schizophrenia. The diagnosis 
was alcoholic hallucinosis vs. psychosis NOS.

In January 2006, the Board remanded this case in part for 
another VA examination, given that the July 2005 VA examiner 
had been unable to render a definitive diagnosis without the 
opportunity for more in-depth psychological testing.

Another VA examination was scheduled in August 2008, for 
which the Veteran      did not report. The VA examiner 
nonetheless provided a medical opinion intended to address 
several issues dispositive to the etiology of the claimed 
psychiatric disorder, based upon a comprehensive review of 
the claims file. See Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). Following a review of 
relevant clinical history, the examiner's diagnosis was 
alcohol dependence, and psychotic disorder NOS. The examiner 
indicated it was unclear whether the Veteran's psychotic 
symptoms were substance induced or not because he did not 
show up for the examination.

The VA examiner expressed the opinion that the Veteran's 
psychiatric pathology was not causally or etiologically 
related to his period of military service. The stated 
rationale was that there was no objective evidence in the 
claims file to ascertain this relationship. The examiner 
further indicated that the Veteran's psychiatric pathology 
was not related to signs or symptoms he may have had in 
service, as there was no objective data to state that a 
chronic condition resulted from these signs or symptoms. Also 
noted was that there was no evidence of treatment for a 
mental disorder within one-year after service discharge, as 
review of the claims file indicated that the first notation 
was dated in 1993 which was 18 years following discharge. The 
examiner further found that the Veteran's psychiatric 
pathology was not related to the documented high fever and 
pneumonia he incurred in service, as the medical literature 
did not support the relationship of a high fever and/or 
pneumonia to the development of paranoid schizophrenia. 

The background of service treatment history in this case does 
not specifically establish a diagnosis of a chronic 
psychiatric disorder, nor was there a diagnosis of the same 
involving a psychosis within one-year of service discharge to 
warrant application of the provisions for presumptive service 
connection. See 38 C.F.R. §§ 3.307, 3.309. In order to meet 
the criteria for service connection, the record must 
therefore show competent medical evidence causally linking 
post-service diagnosed schizophrenia with an incident of the 
Veteran's service. 38 C.F.R. § 3.303(d). See also Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."). See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).

The medical evidence on this subject offers conflicting 
opinions indicated from the March 2002 VA psychologist's 
statement and August 2008 VA psychiatrist's report in 
conjunction with a Compensation and Pension examination. The 
Board has the province to weigh the medical opinion evidence 
of record, and determine which to accept as most probative. 
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993). See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998). In carrying out this 
process, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).


The Board finds that the most persuasive and well-reasoned 
opinion that has been presented as to the etiology of the 
Veteran's claimed psychiatric disorder is that provided from 
the August 2008 VA examiner, in determining that the 
Veteran's diagnosed schizophrenia or other current diagnosed 
mental health conditions were not attributable to his 
military service. Of initial significance is that the August 
2008 examiner reviewed the entire claims folder, and as a 
result had an informed understanding of the relevant medical 
history. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994). The Board 
recognizes that this psychiatrist did not have the 
opportunity to actually examine the Veteran, however, there 
was extensive clinical data already on file pertaining to 
diagnosis and treatment of his symptomatology, and the 
dispositive issue was not the proper diagnosis but instead 
that of etiology. As stated in the basis for the August 2008 
examiner's opinion, the absence of an initial diagnosis of 
schizophrenia until nearly 18 years after service, or of 
significant intervening treatment for any mental health 
related symptoms, was a factor that weighed against  a 
finding that there was a causal nexus to service. 38 C.F.R. § 
3.303(b) (addressing the continuity of symptomatology 
requirement to demonstrate causal relationship to service, 
where an in-service condition is not "chronic" in nature). 
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). The 
examiner further noted that medical literature did not 
specifically support a link between the Veteran's in-service 
illness, and development of the claimed mental disorder. In 
comparison, the March 2002 VA psychologist's report 
considered that the illness the Veteran experienced while in 
service caused him to develop hallucinations and delusions at 
the time, but            did not offer any further rationale 
to support why those identical symptoms may have persisted 
over time and would correspond to the present diagnosis.

Based on the more recent examination's entire review of the 
record, there was also the opportunity to consider the most 
accurate medical history. This included review of prior 
treatment for substance abuse and alcohol dependence. The 
March 2002 psychologist's statement was not premised upon 
knowledge of a history of substance abuse, and to the extent 
it excluded this as a possible cause of the Veteran's 
symptomatology, there was a diminished level of probative 
weight to the opinion. See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (discussing absence of probative value 
attributable to a medical opinion where it is based upon an 
inaccurate factual premise). Generally, VA law and 
regulations preclude granting service connection for a 
disability that originated due to substance abuse as this is 
deemed to constitute willful misconduct on the part of the 
claimant. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). It 
warrants mention that in addition to the August 2008 opinion, 
the July 2005 VA psychological examination resulted in the 
conclusion that in all likelihood the Veteran's psychiatric 
symptoms were related to alcohol dependence, and not events 
from during his service. While the July 2005 examiner 
deferred on a more definitive diagnosis without further 
testing, the justification for this was to clarify the 
precise diagnosis and did not pertain to the question of the 
etiology of a psychiatric disorder. Accordingly, the Board 
finds the August 2008 VA examination report that weighs 
against an association between a psychiatric disorder and 
service to be the most probative opinion of record. See 
Elkins, 5 Vet. App. at 478. See also Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The competent medical evidence weighs against finding that 
the Veteran has schizophrenia, or another current diagnosed 
psychiatric disorder, which is due to his service. The 
Veteran has provided his own assertions in furtherance of a 
claimed causal nexus to service; however, the Veteran's own 
lay statement on a matter of causation cannot be dispositive 
absent corroborating medical evidence. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for schizophrenia. The preponderance 
of the evidence is unfavorable on this claim, and under these 
circumstances the benefit of-the-doubt doctrine does not 
apply.         38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Service connection for schizophrenia is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


